In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00046-CV


                     IN THE INTEREST OF M.H. AND Z.H., CHILDREN

                             On Appeal from the 72nd District Court
                                     Lubbock County, Texas
                Trial Court No. 2012-502,824, Honorable Kara L. Darnell, Presiding

                                             June 2, 2015

                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, A.Y., had her parental rights to M.T.H. and Z.Z.H. terminated and has

appealed from that order. Her appointed counsel has filed a motion to withdraw,

together with an Anders1 brief wherein she certified that, after diligently searching the

record, she has concluded that the appeal is without merit. Along with her brief,

appellate counsel has attached a copy of a letter sent to A.Y. informing her of her right

to file a response pro se and stating that the record has been provided to A.Y. By letter

dated April 28, 2015, this court also informed A.Y. of her right to tender her own




      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
response and set May 18, 2015, as the deadline to do so.            To date, we have not

received a response.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed the legal and factual sufficiency of the evidence to support the trial court’s

statutory findings as a basis for termination and the finding that termination is in the best

interests of the children. However, she has also explained why the evidence is

sufficient to support those findings. We also have conducted our own review of the

record to uncover any reversible error and have found none.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.


                                                         Brian Quinn
                                                         Chief Justice




                                             2